



Exhibit 10.1


THIRD AMENDMENT
TO
COOPERATIVE BROKERAGE AGREEMENT


This THIRD AMENDMENT TO COOPERATIVE BROKERAGE AGREEMENT (this “Third Amendment”)
is made as effective as of March 23, 2018, and is by and among REALHome Services
and Solutions, Inc., a Florida corporation (“RHSS, Inc.”), REALHome Services and
Solutions - CT, Inc., a Connecticut corporation (“RHSS CT”), and New Residential
Sales Corp., a Delaware Corporation (“NRZ Brokerage”).


Recitals
Whereas, on August 28, 2017, RHSS, Inc., RHSS CT, and NRZ Brokerage entered into
that certain Cooperative Brokerage Agreement (as amended, the “CBA”);
Whereas, RHSS, Inc., RHSS CT, and NRZ Brokerage desire to amend the CBA, in the
manner set forth herein; and
Whereas, capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the CBA.
Agreement
Now, therefore, in consideration of the premises and mutual promises herein
made, and in consideration of the representations, warranties, and the covenants
herein contained, each of parties agree as follows:
1.    Section 19(a)(xi) of the CBA is hereby deleted in its entirety, and
inserted in lieu thereof is the following Section 19(a)(xi) of the CBA, as
follows:
“(xi) Sufficient Cash. By NRZ Brokerage, if the Guarantor, together with its
direct and indirect subsidiaries on a consolidated basis, fails to maintain
twenty-five million dollars ($25,000,000) in unencumbered (except for that
certain Credit Agreement dated November 27, 2012 under which Altisource is the
borrower and any successive amendments, restatements, supplements,
modifications, renewals, extensions, refundings, refinancings, restructurings or
replacements thereof) cash and/or cash equivalents, regardless of the currency
(the “Cash Threshold”); provided that each month, the principal financial
officer or principal accounting officer shall certify that (a) at the end of
such month, the Cash Threshold was satisfied in accordance with the United
States generally accepted accounting principles (GAAP) definition of cash and
cash equivalents; and (b) throughout such month, the Cash Threshold was
satisfied at the end of each day in the month based on the total amount of cash
held in bank accounts, which may or may not be GAAP compliant and may or not be
reconciled.”
2.    All remaining provisions of the CBA shall remain unchanged and effective
and are incorporated herein by reference.







--------------------------------------------------------------------------------





3.    This Third Amendment may be executed in counterparts, each of which shall
be deemed an original, but all of which constitute one and the same instrument.






IN WITNESS WHEREOF, the parties have executed and delivered this Third Amendment
to Cooperative Brokerage Agreement as of the date first written above.
RHSS Inc.:


REALHome Services and Solutions, Inc.


By: /s/ Michelle D. Esterman            
Name:    Michelle D. Esterman            
Title:
President and Chief Executive Officer    





RHSS CT.:


REALHome Services and Solutions - CT, Inc.


By: /s/ Michelle D. Esterman            
Name:    Michelle D. Esterman            
Title:
President and Chief Executive Officer    





NRZ Brokerage:


New Residential Sales Corp.
    
By:     /s/ Nicola Santoro, Jr.            
Name:    Nicola Santoro, Jr.            
Title:    Chief Financial Officer        















